internal_revenue_service department of the treasury number release date third party contact to washington dc index numbers person to contact rebecca s wilson telephone number refer reply to cc tege eoeg et1-plr-118113-99 date in re legend fund union trust agreement date a dear this responds to your request for a ruling on behalf of the fund a self-insured multiemployer veba you requested a ruling regarding the employment tax1 for purposes of this letter_ruling the term employment_tax is used to refer collectively to the following the taxes imposed on employees and employers by the federal_insurance_contributions_act fica sec_3101 and sec_3111 of the internal_revenue_code the tax imposed on employers by the federal_unemployment_tax_act futa sec_3301 of the code and the requirement for collection of income_tax at source on wages sec_3402 of the code plr-118113-99 consequences to the fund of providing health coverage to nondependent nonspousal domestic partners of employees of participating employers you noted in your request that the internal_revenue_service irs has ruled that such coverage is wages to the employee for employment_tax purposes and that a fund providing the coverage is the employer for employment_tax purposes see plr date you requested a ruling whether the fund as the entity in control of providing the coverage is the employer for purposes of employment_taxes you also requested a ruling regarding the effect of such coverage and related employment_tax liabilities on the fund’s exempt status under sec_501 of the internal_revenue_code facts the fund is structured as a voluntary employees’ beneficiary association veba as defined by sec_501 of the internal_revenue_code code the service issued the fund a determination_letter on date a under the trust agreement the fund receives contributions from employers having collective bargaining agreements with the union contributions to the fund by employers are required under the terms of their respective collective bargaining agreements employer contributions are remitted to the fund to support all benefit programs and to satisfy the administrative expenses of the fund an employer’s contributions to the fund remain the same regardless of whether a participant elects single or family_coverage the fund pays benefits from the general assets of the fund contribution rates for each plan unit are calculated actuarially at the direction of the trustees to support the benefits for each respective plan unit although the fund’s assets are pooled and the fund is liable for all expenses of all of its constituent plan units the fund’s health coverage programs generally provide for payments to health care providers for the cost of medical hospital and dental care for participants and their dependents as well as to eligible domestic partners the fund’s payments to health care providers are made pursuant to the respective plan units’ schedules of benefits or contracts with providers in some cases payments are made to a participant dependent or domestic partner as reimbursement for out-of-pocket expenses covered under the plan in some of the plan units family health coverage is provided to domestic partners of electing plan participants the fund’s domestic partner coverage entitles the eligible domestic partner of a plan participant and the domestic partner’s dependent_children to you have also requested an opinion from the department of labor on the application of the prohibited_transaction rules of erisa plr-118113-99 the same health coverage as is available to all other plan participants and the spouses and dependent_children of plan participants in one plan unit all participants enrolling dependents including domestic partners must make premium payments in the other plan units plan participants do not pay any premiums for coverage although there are certain co-payments and deductibles the plan documents covering the units define eligible domestic partner none of the state laws applicable to the units prohibit domestic partner relationships each employer reports to the fund the name address age sex and social_security_number of each employee covered under the collective bargaining agreement for whom contributions are made employers also report an employee’s termination of employment to the fund the fund conducts audits of the employers to verify that contributions are made in accordance with the terms of the respective collective bargaining agreements the fund is fully responsible for the enrollment processing and administration of benefits employers do not receive any information regarding eligibility or coverage of particular employees nor do employers receive any information regarding employees’ elections for coverage of dependents or domestic partners the fund assumes that a participant’s domestic partner is not a dependent as defined by code sec_152 unless the participant establishes to the fund that the domestic partner is a dependent the fund permits two alternative methods of establishing that a domestic partner is a dependent a participant provides his or her prior year’s form_1040 reflecting that the domestic partner has been claimed as a dependent or a participant executes a written certification that the domestic partner qualifies as the participant’s dependent in accordance with the support_test promulgated by the irs specifically the certification states that the participant and the participant’s domestic partner reside in the same household during the participant’s tax_year that the participant provides more than half of the domestic partner’s support and that consistent with sec_152 of the code the relationship does not violate local law the fund recognizes that where the domestic partner is not a dependent of the participant the value of the domestic partner’s health coverage is income and wages to the employee participant the fund also recognizes that for purposes of employment_taxes the fund is the employer with respect to any amounts considered wages as a result of a participant’s election of domestic partner coverage accordingly the fund will pay and report the income_tax_withholding the employer portion of the fica tax the participant’s portion of the fica tax and the futa_tax that may result from the participant’s election of domestic partner coverage plr-118113-99 the fund’s documents have been amended to provide that domestic partner coverage includes payment of the employer and employee portions of the fica tax and the payment of the futa_tax on the coverage the fund will gross up the value of the coverage in conformity with revproc_81_48 1981_2_cb_623 to reflect the payment of the participant’s portion of the fica attributable to the amount included in the participant’s income thus the fund includes as part of the value of the coverage for tax purposes an amount equal to the gross-up the fund uses as the value of the domestic partner coverage the projected fair_market_value of the fund’s health care coverage as determined on an annual basis for purposes of determining the rates charged for cobra coverage under sec_4980b specifically the domestic partner coverage is valued in accordance with the actuarially determined rates for individual or family cobra coverage as may be applicable depending on the plan unit less any payment that a participant may be required to pay the fund for domestic partner coverage the fund will issue a form_w-2 to participants electing domestic partner coverage reflecting as wages the imputed value of the coverage including any fica_taxes paid_by the fund on the participant’s behalf the chief financial officer of the fund has projected that the minimum annual cost of providing domestic partner coverage for all of the fund’s constituent units including payment of the employment_taxes will be less than percent of the fund’s annual_benefit expenditures the chief financial officer has projected that the maximum annual cost of providing domestic partner coverage for all of the fund’s units including payment of the employment_taxes will range between dollar_figure percent and dollar_figure percent of the fund’s annual_benefit expenditures law and analysis sec_61 of the code and sec_1_61-21 of the regulations provide that except as otherwise provided in subtitle a of the code gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_1_61-21 of the regulations provides that a fringe benefit provided in_connection_with_the_performance_of_services shall be considered to have been provided as compensation_for such services sec_1_61-21 of the regulations provides that in general a taxable fringe benefit is included in the income of the person performing the services in connection with which the fringe benefit is furnished thus a fringe benefit may be taxable to a person even though that person did not actually receive the fringe benefit if a fringe plr-118113-99 benefit is furnished to someone other than the service provider such benefit is considered as furnished to the service provider and use by the other person is considered use by the service provider sec_1_61-21 of the regulations provides that an employee must include in gross_income the fair_market_value of the fringe benefit in general fair_market_value under the principles set forth in sec_1_61-21 of the regulations is determined on the basis of the amount that an individual would have to pay for the particular fringe benefit in an arm’s-length transaction in the case of group medical coverage the amount includible in the individual’s gross_income is the fair_market_value of the group medical coverage sec_1_105-5 provides that an accident_or_health_plan is an arrangement for the payment of amounts to employees in the event of personal injuries or sickness sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 sec_105 of the code provides that amounts received under an accident_or_health_plan for employees will be treated as amounts received through accident_or_health_insurance for purposes of sec_104 and sec_105 sec_104 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not included in the gross_income of the employee or b are paid_by the employer sec_105 of the code provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer plr-118113-99 sec_105 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse and his dependents as defined in sec_152 of the code employer-provided coverage under an accident_or_health_plan for personal injuries or sickness incurred by individuals other than the employee his or her spouse or his or her dependents as defined in sec_152 of the code is not excludable from the employee's gross_income under sec_106 of the code in addition reimbursements received by the employee through an employer-provided accident_and_health_plan are not excludable from the employee's gross_income under sec_105 of the code unless the reimbursements are for medical_expenses incurred by the employee his or her spouse or his or her dependents as defined in sec_152 however reimbursements that are not excludable under sec_105 may be excludable under sec_104 if they are attributable to employer contributions that were included in the employee’s income sec_152 of the code defines the term dependent for purposes of subtitle a of the code sec_152 through define dependent in terms of support and relationship those sections define a dependent as an individual who receives more than half of his or her support from the taxpayer and is related to the taxpayer as defined in sec_152 through it is not expected that a nonspousal domestic partner will meet the relationship tests under these sections a nonspousal domestic partner cannot qualify as a spouse for purposes of the code sec_3 of the defense of marriage act p l provides in determining the meaning of any act of congress or of any ruling regulation or interpretation of the various administrative bureaus or agencies of the united_states the word marriage means only a legal union between one man and one woman as husband and wife and the word spouse refers only to a person of the opposite sex who is a husband or wife the fund recognizes that the defense of marriage act specifically prohibits the service from treating a nonspousal domestic partner as a spouse under any code provision plr-118113-99 sec_152 of the code contains an alternative definition of dependent that section defines dependent as an individual who receives more than half of his or her support from the taxpayer for the year and who has the home of the taxpayer as his or her principal abode and is a member of the taxpayer’s household during the entire taxable_year of the taxpayer sec_152 imposes an additional requirement it provides that an individual is not considered a member of the taxpayer’s household if the relationship between the individual and the taxpayer is in violation of local law sec_501 of the code describes a veba as an association that provides for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries sec_1_501_c_9_-3 of the regulations provides that the life sick accident or other_benefits provided by a veba must be payable to its members their dependents or their designated beneficiaries for purposes of sec_501 dependent means the member’s spouse any child of the member or the member’s spouse who is a minor or a student any other minor child residing with the member and any other individual who an association relying on information furnished to it by a member in good_faith believes is a person described in sec_152 an organization is not described in this section if it systematically and knowingly provides more than a de_minimis amount of impermissible benefits sec_1_501_c_9_-3 of the regulations describes the term sick_and_accident_benefits to mean amounts furnished to or on behalf of a member or a member’s dependents in the event of illness or personal injury to a member or dependent a nondependent nonspousal domestic partner is not a dependent within the meaning of sec_1_501_c_9_-3 of the regulations and sec_152 of the code under sec_1_501_c_9_-3 of the regulations sick_and_accident_benefits may not be provided to a member’s other designated beneficiaries individuals who are not a member’s dependents if a veba provides such benefits in violation of sec_1_501_c_9_-3 such benefits constitute nonqualifying benefits sec_1_501_c_9_-3 of the regulations provides that a veba will lose its exempt status if it systematically and knowingly provides more than a de_minimis amount of nonqualifying benefits thus a veba may provide nonqualifying benefits as long as such benefits do not constitute more than an insubstantial amount of the veba’s total benefits sec_3402 of the code provides that except as otherwise provided every employer making payment of wages shall deduct and withhold upon such wages a tax determined in accordance with tables or computational procedures prescribed by the secretary_of_the_treasury plr-118113-99 sec_3401 of the code provides that with certain enumerated exceptions the term wages as used in sec_3402 means all remuneration other than fees paid to a public official for services performed by an employee for his or her employer including the cash_value of all remuneration including benefits paid in any medium other than cash revrul_56_632 1956_2_cb_101 holds that benefits excluded under code sec_106 are not subject_to income_tax_withholding however health benefits that are included in income are wages for withholding purposes sec_3101 and sec_3111 of the code federal_insurance_contributions_act fica provide for a tax on employees and employers which is a percentage of wages as defined in sec_3121 paid with respect to employment sec_3301 of the code federal_unemployment_tax_act futa imposes on every employer a tax equal to a percentage of wages as defined in sec_3306 paid_by the employer during the calendar_year with respect to employment sec_3121 and sec_3306 of the code provide with certain exceptions that for fica and futa purposes respectively the term wages means all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash under sec_3121 and sec_3306 for purposes of the oasdi portion of fica4 and for futa purposes respectively the term wages does not include that part of the remuneration paid_by an employer to an employee within any calendar_year which exceeds the applicable annual wage_base under sec_3121 and sec_3306 wages for fica and futa purposes does not include amounts paid to or on behalf of an employee or his dependents under a plan covering a class or classes of employees and their dependents on account of medical or hospitalization expenses health benefits provided to persons other than the employee or his dependents are not excluded from fica or futa wages under these provisions payment of the employee portion of fica by the employer without withholding from the employee’s wages is itself wages for purposes of fica futa and income_tax_withholding the employee’s stated wages must therefore be grossed up to reflect the additional_amount that results from the employer’s payment of the employee fica revproc_81_48 provides a formula for determining the amount of the grossed-up wages in these circumstances the wage_base limitation under sec_3121 applies only to the old-age survivors and disability insurance oasdi portions of fica under sec_3101 and sec_3111 not to the hospital insurance medicare portions of fica under sec_3101 and sec_3111 plr-118113-99 under sec_3401 the term employer_generally means the person for whom an individual performs any service of whatever nature as the employee of such person under sec_3401 however if the person for whom the individual performs the services does not have control of the payment of the wages for such services the term employer means the person having control of the payment of such wages regulation sec_31_3401_d_-1 provides that the term employer means the person having legal control of the payment of the wages for example where wages are provided by a_trust and the person for whom the services were performed has no legal control_over the payment of such wages the trust is the employer neither the fica nor the futa provisions contain a definition of employer similar to the definition contained in sec_3401 however 419_us_43 holds that a person who is an employer under sec_3401 is also an employer for purposes of fica withholding under sec_3102 circuit courts have applied the otte holding to conclude that the person having control of the payment of the wages is also the employer for purposes of sec_3111 which imposes fica excise_tax on employers and for purposes of sec_3301 which imposes the futa_tax on employers see for example in re armadillo corp 561_f2d_1382 10th cir the fund is responsible for enrollment processing and administration of benefits the trustees of the fund determine the employers’ contribution rates required to support the benefits for each plan unit the fund is liable for all expenses of all of its constituent plan units employers do not receive information regarding coverage of their employees thus we conclude that the fund has legal control of the payment of the wages that is the value of the coverage provided and is the employer for purposes of sec_3401 of the code with respect to these wages the employer under sec_3401 is responsible for income_tax_withholding generally but is not the employer for purposes of sec_3401 which defines wages for purposes of income_tax_withholding sec_3401 also provides various exceptions to the term wages that depend on the nature of the employer as a result the determination of whether remuneration is wages under sec_3401 is made on the basis of the common_law employer even if another party is the employer under sec_3401 similarly although the fund is the sec_3401 employer for purposes of the coverage provided by the fund the employee’s common_law employer is the employer for purposes of determining the amount of an employee’s fica and futa wages therefore in applying the annual oasdi and futa wage bases under sec_3121 and sec_3306 wages from the employee’s common_law employer are plr-118113-99 taken into account to the extent that at the time the fund treats the domestic partner health coverage as wages the wages paid_by the employee’s common_law employer in that year equal or exceed the oasdi or futa wage_base the coverage will not result in additional wages for oasdi or futa purposes sec_31_3402_g_-1 of the regulations provides in part that if supplemental_wages are paid and tax has been withheld from the employee's regular wages the employer may determine the tax to be withheld from supplemental_wages by using a flat percentage rate of percent without allowance for exemption and without reference to any regular payment of wages section of the revenue reconciliation act of pub_l_no increased the flat percentage rate of withholding on supplemental wage payments from percent to percent effective for payments made after date in revrul_82_46 1982_1_cb_158 city x and city y both maintain eligible_state_deferred_compensation_plans under sec_457 of the code and pay plan benefits to their employees after termination of employment employees are also covered by regular retirement plans maintained by both cities city x's regular retirement_plan is administered by an insurance_company which has control of the payment of benefits the ruling holds that in the case of city x since the insurance_company has control of payments under the regular retirement_plan the insurance_company and not city x is the employer for purposes of income_tax_withholding with regard to those wages city x is the employer as to payments from its eligible_state_deferred_compensation_plan and should treat those payments as regular wages not as supplemental wage payments on the other hand because city y makes payments under both the retirement_plan and the deferred_compensation plan it should treat the amounts paid employees under the deferred_compensation plan as supplemental wage payments revrul_82_46 thus indicates that in determining the method of withholding applicable to a payment of wages wages paid_by the common_law employer are considered separately from those paid_by the sec_3401 employer guidelines for the reporting of and the withholding on the value of taxable noncash fringe_benefits are provided in announcement 1985_31_irb_31 under announcement employers may elect for employment_tax and withholding purposes to treat taxable noncash fringe_benefits as paid on a pay_period quarterly semi-annually annual or other basis provided that the benefits are treated as paid no less frequently than annually for example an employer may treat the annual value of noncash fringe_benefits as wages paid in december of each year and use the annual withholding table in circular_e publication employer’s tax guide the coverage will be wages for medicare purposes because medicare wages are not limited by sec_3121 plr-118113-99 rulings based on the facts submitted we conclude the following health coverage provided to a domestic partner who is a dependent of the employee within the meaning of sec_152 of the code is not included in the employee’s gross_income and is not wages for employment_tax purposes because the dependent certification used by the fund contains representations that the support_test and the residency test of sec_152 are met and that the relationship between the participant and the domestic partner does not violate local law under sec_152 the fund may rely on the dependent certification to establish that the domestic partner is a dependent of the participant for purposes of determining whether the domestic partner coverage is subject_to income and employment_taxes the excess of the fair_market_value of the coverage provided by the fund to a domestic partner who is not a dependent of the employee within the meaning of sec_152 of the code over the amount_paid by the employee for such coverage is includible in the income of the employee under sec_61 and is wages for fica futa and income_tax_withholding purposes the amount of employee fica attributable to the coverage that is paid_by the fund on the employee’s behalf is also includible in the employee’s income and is wages for employment_tax purposes therefore the grossed-up amount determined under revproc_81_48 is the amount includible in the gross_income of the employee by reason of the health coverage for a domestic partner and is the amount of the employee’s wages for fica futa and income_tax_withholding purposes the fund is the employer under sec_3401 of the code for purposes of the employment_taxes on the_amount_of_wages that results from the coverage provided to an employee’s nondependent domestic partner thus the fund is required to withhold income_tax and the employee portion of the fica tax the fund must also pay the employer portion of the fica tax and the futa_tax the wages paid_by the common_law employer are considered in determining whether an employee has exceeded the wage bases under sec_3121 and sec_3306 for purposes of the oasdi portion of the fica and for purposes of the futa taxes for purposes of determining the amount of income_tax to withhold the wages paid_by the d employer are considered separately from wages paid_by the common_law employer see revrul_82_46 under announcement the fund may treat the coverage as provided on an annual basis for purposes of income_tax_withholding fica and futa plr-118113-99 the fund’s operations with respect to health coverage provided to nondependent nonspousal domestic partners will be no more than de_minimis within the meaning of sec_1_501_c_9_-3 of the regulations the provision of coverage therefore will not adversely affect the fund’s exempt status under sec_501 of the code under sec_4 of revproc_2000_3 2000_1_irb_103 this office does not ordinarily rule on fact issues such as the determination of fair_market_value accordingly we are unable to issue a ruling that approves your method of determining the value of the domestic partner health coverage except as stated above no opinion is expressed concerning the federal tax consequences to the fund under any section of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent you must attach a copy of this letter_ruling to any_tax return to which it is relevant we enclose a copy for that purpose we are informing the te_ge customer service office of this ruling because this letter could help resolve any questions about the fund’s exempt status a copy should be kept in the fund’s permanent records in case of questions about this letter please contact the person listed in the heading of the letter for other matters including questions about reporting requirements please contact the te_ge customer service office sincerely patricia m mcdermott branch chief office of division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for sec_6110 purposes cc te_ge customer service office
